Exhibit 99.1 NV5 REVENUE UP 69% AND NET INCOME UP 85% TO RECORD LEVELS IN THIRD QUARTER 2014 - Raises 2014 Revenue Guidance to $102 Million - $108 Million and Diluted EPS Guidance to $0.84 - $0.94 - - 12-Month Backlog Increased 34% to $80.7 Million - Hollywood, FL – November 13, 2014 – NV5 Holdings, Inc. (the “Company”) (Nasdaq: NVEE) , a provider of professional and technical engineering and consulting solutions, today reported financial results for the third quarter and nine months ended September 30, 2014. Third Quarter 2014 Financial Highlights ● Gross revenues for the quarter increased 69% to $31.4 million ● Net income for the quarter increased 85% to $1.7 million ● Diluted EPS for the quarter increased 35% to $0.31 ● Backlog of $80.7 million as of September 30, 2014 increased 34% from $60.2 million as of December 31, 2013 Third Quarter 2014 Achievements and Recent Highlights ● Acquired Owner’s Representative Services, Inc., a program management firm specializing in healthcare facilities construction projects ● Awarded several large-scale contracts and contract extensions, including the San Diego County Water Authority, the City of Bakersfield Beltway Operational Improvement Project, the Fort Lauderdale-Hollywood International Airport Runway Expansion and the University of Kansas Hospital ● Acquired program management consultants Zollinger Buric, Inc. and Buric Global, LLC to expand Midwest presence and add business information modeling expertise “I am very pleased with our third quarter results. We again generated double-digit revenue and net income growth, while also increasing our backlog by 34%,” said Dickerson Wright, Chairman and CEO of NV5 Holdings. “Our company has produced uninterrupted revenue and net income growth every quarter since inception. This is the result of our focus on successful business development, performance optimization, and strategic acquisitions that introduce us to new markets and opportunities. “As we enter into 2015, our acquisition pipeline remains robust, and our current balance sheet positions us to capitalize on these accretive opportunities.” Gross revenue for the third quarter of 2014 was a record at $31.4 million, a 69% increase from the third quarter of 2013. Excluding revenues from acquisitions closed during 2014, revenues increased approximately 16% for the third quarter of 2014. Net revenue1 for the third quarter of 2014 was $24.2 million, an increase of 67% from the third quarter of 2013. Income from operations for the third quarter of 2014 was $2.8 million, an increase of 143% from the third quarter of last year. Net income for the third quarter was $1.7 million, or $0.31 per diluted share, up 85% from net income of $0.9 million, or $0.23 per diluted share in the third quarter of 2013. Diluted earnings per share reflects weighted-average shares outstanding of 5,624,702 for the third quarter of 2014, compared to weighted-average shares outstanding of only 4,133,281 for the third quarter of 2013. Net income and diluted earnings per share for the third quarter of 2014 also includes a higher effective income tax rate of 37.3%, compared with an effective income tax rate of 18.5% for the third quarter of 2013. The tax rate for the third quarter 2013 reflects certain tax credits of approximately $128,000 which are not currently enacted for 2014. Excluding these tax credits, the Company’s net income and diluted earnings per share for the three months ended September 30, 2014 would have increased approximately 115% and $0.12 per diluted share, respectively, compared to the third quarter of 2013. At September 30, 2014, the Company reported backlog of approximately $80.7 million, compared with $60.2 million at December 31, 2013, an increase of 34%. First Nine Months 2014 Financial Highlights ● Gross revenues increased 55% to $79.6 million ● Net income increased 57% to $3.5 million ● Diluted EPS was $0.63 Gross revenue for the nine months ended September 30, 2014 was a record $79.6 million, a 55% increase from the nine months ended September 30, 2013. Excluding revenues from acquisitions closed during 2014, revenues increased approximately 18% for the nine months ended September 30, 2014. Net revenue1 for the first nine months of 2014 was $61.0 million, an increase of 49% from the first nine months of 2013. Income from operations for the nine months ended September 30, 2014 was $5.7 million, an increase of 85% from the nine months ended September 30, 2013. Net income for the nine months ended September 30, 2014 was $3.5 million, or $0.63 per diluted share, up 57% from net income of $2.2 million, or $0.63 per diluted share in the first nine months of 2013. Diluted earnings per share for the nine months ended September 30, 2014 reflects weighted-average shares outstanding of 5,543,599, compared with weighted-average shares outstanding of only 3,534,333 for the nine months ended September 30, 2013. Net income and diluted earnings per share for the nine months ended September 30, 2014 reflects a higher effective income tax rate of 37.0%, compared with an effective income tax rate of 24.4% for the nine months ended September 30, 2013. The tax rate for 2013 reflects certain tax credits of approximately $258,000, which are not currently enacted for 2014. Excluding these tax credits, the Company’s net income and diluted earnings per share for the nine months ended September 30, 2014 would have increased approximately 77% and $0.07 per diluted share, respectively, compared to the nine months ended September 30, 2013. 2014 Outlook The Company is again raising its guidance for 2014 full-year gross revenues and diluted earnings per share. The Company now expects full-year 2014 gross revenues, including acquisitions closed during the first nine months of 2014, to be between $102 million and $108 million, representing an increase of approximately 49% to 58% over full-year 2013 gross revenues of $68.2 million. The Company further expects that full-year 2014 diluted earnings per share will range between $0.84 per share and $0.94 per share, representing an increase of 20% to 34% over diluted earnings per share of $0.70 for the full-year 2013.This guidance for gross revenues and earnings per share excludes anticipated acquisitions for the remainder of 2014. Conference Call NV5 management will host a conference call at 4:30 p.m. Eastern time today to discuss the third quarter 2014 results. Date: Thursday, November 13, 2014 Time: 4:30 p.m. Eastern time Toll-free dial-in number: +1 877-407-3982 International dial-in number: +1 201-493-6780 Conference ID: Webcast: http://ir.nv5.com The conference call will be webcast live and available for replay via the “Investors” section of the NV5 website, www.NV5.com . A replay of the conference call will be available approximately one hour following the conclusion of the call through November 20, 2014. Toll-free replay number: +1 877-870-5176 International replay number: +1 858-384-5517 Replay PIN number: 1 NV5’s gross revenues include sub-consultant costs and other direct costs which are generally pass-through costs and, therefore, the Company believes that net revenues, which is a non-GAAP financial measure commonly used in our industry, provides a meaningful perspective on its business results. A reconciliation of gross revenues as reported in accordance with U.S. Generally Accepted Accounting Principles (GAAP) to net revenues is provided at the end of this news release. About NV5 NV5 Holdings, Inc. (Nasdaq: NVEE) is a provider of professional and technical engineering and consulting solutions to public and private sector clients in the infrastructure, energy, construction, real estate and environmental markets. NV5 primarily focuses on five business verticals: construction quality assurance, infrastructure, energy, program management and environmental solutions. The Company operates 28 offices in California, Colorado, Utah, Florida, Pennsylvania, Ohio and New Jersey and is headquartered in Hollywood, Florida. For additional information, please visit the Company's website at www.NV5.com . Also visit the Company on , LinkedIn , Facebook , and Vimeo . Forward-Looking Statements This press release contains "forward-looking statements" within the meaning of the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995, including, among others, statements with respect to our strategy of accretive acquisitions taking us into new markets and opportunities, our ability to generate organic growth and drive process optimization, our acquisition opportunities, our ability to expand our backlog and our guidance relating to gross revenues and earnings per share. The Company cautions that these statements are qualified by important factors that could cause actual results to differ materially from those reflected by the forward-looking statements contained herein. Such factors include, but are not limited to: (a) changes in demand from the local and state government and private clients that we serve; (b) general economic conditions, nationally and globally, and their effect on the market for our services; (c) competitive pressures and trends in our industry and our ability to successfully compete with our competitors; (d) changes in laws, regulations, or policies; (e) our ability to successfully execute our mergers and acquisitions strategy, including the integration of new companies into the Company’s business; (f) backlog cancellations and adjustments; and (g) the "Risk Factors" set forth in the Company's most recent SEC filings. All forward-looking statements are based on information available to the Company on the date hereof, and the Company assumes no obligation to update such statements. Contacts: NV5 Holdings, Inc. Michael P. Rama – Chief Financial Officer Tel: +1-954-495-2116 ir@nv5.com NV5 HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 30, 2014 December 31, 2013 Assets (unaudited) Current assets: Cash and cash equivalents $ 5,715 $ 13,868 Accounts receivable, net of allowance for doubtful accounts of $1,155 and $1,320 as of September 30, 2014 and December 31, 2013, respectively 28,363 16,722 Prepaid expenses and other current assets 988 509 Deferred income tax assets 839 1,004 Total current assets 35,905 32,103 Property and equipment, net 1,659 1,310 Intangible assets, net 5,317 2,993 Goodwill 10,755 7,106 Cash surrender value of officers’ life insurance 522 521 Other assets 203 118 Deferred income tax assets 724 724 Total Assets $ 55,085 $ 44,875 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 5,263 $ 3,780 Accrued liabilities 6,726 4,189 Income taxes payable 507 765 Billings in excess of costs and estimated earnings on uncompleted contracts 323 401 Client deposits 88 111 Current portion of contingent consideration 643 333 Current portion of stock repurchase obligation 474 687 Current portion of notes payable 3,058 1,725 Total current liabilities 17,082 11,991 Contingent consideration, less current portion 321 638 Stock repurchase obligation, less current portion 594 935 Notes payable, less current portion 3,291 2,502 Total liabilities 21,288 16,066 Commitments and contingencies Stockholders’ equity: Preferred stock, $0.01 par value; 5,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.01 par value; 45,000,000 shares authorized, 5,730,332 and 5,504,236 shares issued and outstanding as of September 30, 2014 and December 31, 2013, respectively 57 55 Additional paid-in capital 25,218 23,717 Retained earnings 8,522 5,037 Total stockholders’ equity 33,797 28,809 Total liabilities and stockholders’ equity $ 55,085 $ 44,875 NV5 HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands, except share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Gross revenues $ 31,420 $ 18,588 $ 79,642 $ 51,317 Direct costs (excluding depreciation and amortization): Salaries and wages 11,458 5,315 26,970 14,747 Sub-consultant services 4,128 3,535 11,138 9,010 Other direct costs 3,116 598 7,517 1,508 Total direct costs 18,702 9,448 45,625 25,265 Gross Profit 12,718 9,140 34,017 26,052 Operating Expenses: Salaries and wages, payroll taxes and benefits 6,349 5,024 17,672 14,772 General and administrative 2,283 1,698 6,761 4,540 Facilities and facilities related 715 847 2,394 2,510 Depreciation and amortization 532 403 1,442 1,126 Total operating expenses 9,879 7,972 28,269 22,948 Income from operations 2,839 1,168 5,748 3,104 Other expense: Interest expense ) Total other expense ) Income before income tax expense 2,749 1,142 5,529 2,942 Income tax expense ) Net income and comprehensive income $ 1,723 $ 931 $ 3,485 $ 2,224 Earnings per share: Basic $ 0.34 $ 0.25 $ 0.69 $ 0.68 Diluted $ 0.31 $ 0.23 $ 0.63 $ 0.63 Weighted average common shares outstanding: Basic 3,795,754 3,259,104 Diluted 4,133,281 3,534,333 NV5 HOLDINGS, INC. AND SUBSIDIARIES RECONCILIATION OF GROSS REVENUES TO NET REVENUES (in thousands) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Gross revenues $ 31,420 $ 18,588 $ 79,642 $ 51,317 Less: Sub-consultant services 4,128 3,535 11,138 9,010 Other direct costs 3,116 598 7,517 1,508 Net revenues 24,176 14,455 60,987 40,799 NV5’s gross revenues include sub-consultant costs and other direct costs which are generally pass-through costs and, therefore, the Company believes that net revenues, which is a non-GAAP financial measure commonly used in our industry, provides a meaningful perspective on its business results.
